Exhibit 10.1

  

THIS ASSIGNMENT AND CONSENT AGREEMENT (this “Agreement”), made as of the 6th day
of June, 2017, between 275 MADISON AVENUE RPW 1 LLC and 275 MADISON AVENUE RPW 2
LLC, having an office in care of RPW Group, Inc., 800 Westchester Avenue, Rye
Brook, New York 10573, hereinafter referred to collectively as the “Owner,”
RELMADA THREAPEUTICS, INC., having an office at 275 Madison Avenue, Suite 702,
New York, New York 10016, hereinafter referred to as the “Assignor,” and
ACTINIUM PHARMACEUTICALS, INC., having an office at 275 Madison Avenue, Suite
702, New York, New York 10016, hereinafter referred to as the “Assignee.”

 

W I T N E S S E T H:

 

WHEREAS, Owner, is the fee simple owner of the building commonly known as and
located at 275 Madison Avenue, Suite 702, New York, New York 10016 (the
“Building”);

 

WHEREAS, Owner’s predecessor in interest entered into that certain Agreement of
Lease with Assignor dated as of June 9, 2015, as amended by Commencement Date
Agreement and First Amendment of Lease dated as of September 25, 2015,
(hereinafter referred to collectively as the “Lease”) for certain premises
located on the seventh (7th) floor of the Building, commonly known as Suite 702,
as more particularly described in the Lease (hereinafter referred to
collectively as the “Premises”);

 

WHEREAS, Assignee has occupied the Premises as licensee of Assignor, and
Assignor and Assignee have now agreed that Assignor shall assign the Lease to
Assignee, and Assignee has agreed to assume all of all Assignor’s rights and
obligations under the Lease;

 

WHEREAS, Owner has agreed to consent to the assignment of the Lease by Assignor
to Assignee as hereinafter specifically provided;

 

WHEREAS, capitalized terms not otherwise defined in this Agreement shall have
the meanings ascribed to them under the Lease;

 

NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration and of the mutual agreements hereinafter set forth,
Owner, Assignor and Assignee stipulate, covenant and agree as follows:

 

ARTICLE 1 - ASSIGNMENT AND ASSUMPTION OF THE LEASE

 

SECTION 1.01. Assignor hereby transfers to Assignee, all of Assignor's right,
title and interest in and to the Lease, provided, however, that Assignee does
hereby agree to assume all of the duties, liabilities and obligations of the
tenant under the Lease accruing from and after (but not prior to) the date
hereof, including, but not limited to the payment of rent; and covenants and
agrees to save, defend, indemnify and hold Assignor, its members, managers,
shareholders, directors, officers, employees, agents successors and assigns
(collectively, “Assignor Indemnitees”) harmless from and against any and all
demands, claims, causes of action, actions, liabilities, obligations, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character whatsoever which may be incurred by Assignor and/or any other Assignor
Indemnitees by reason of Assignee's failure to comply or perform any covenant,
term, condition, or agreement in the Lease to be complied with or performed by
the tenant thereunder from and after the date hereof.

 



 Page 1 of 4 

 

 

SECTION 1.02. Assignor covenants and agrees to save, defend, indemnify and hold
Assignee, its members, managers, shareholders, directors, officers, employees,
agents successors and assigns (collectively, “Assignee Indemnitees”) harmless
from and against any and all demands, claims, causes of action, actions,
liabilities, obligations, losses, damages, costs, charges, counsel fees and
other expenses of every nature and character whatsoever which may be incurred by
Assignee and/or any other Assignee Indemnitees by reason of Assignor's failure
to comply or perform any covenant, term, condition, or agreement in the Lease to
be complied with or performed by the tenant under the Lease prior to the date
hereof.

 

ARTICLE 2 - CONSENT

 

SECTION 2.01. Owner hereby consents to the assignment of the Lease by Assignor
to Assignee, provided, however, that nothing contained herein shall be construed
to: (i) waive, modify, impair or affect any of the provisions of the Lease; (ii)
waive payment of the Rent Arrears; (iii) waive any present or future breach of,
or default under, the Lease, or the rights of Owner against any person, firm,
association or corporation liable or responsible for the performance thereof;
(iv) enlarge or increase Owner's obligations or the tenants rights under the
Lease, or otherwise; (v) to release Assignor and Assignee from any and all of
their respective liability under the Lease; and (vi) all of the provisions of
the Lease are hereby declared to be in full force and effect.

 

SECTION 2.02. This consent is not, and shall not be construed as, a consent by
Owner to, or as permitting, any other or further assignments.

 

SECTION 2.03. In the event of any breach of, or default under, the Lease, or the
rights of Owner against any person, firm association or corporation liable or
responsible for the performance under the Lease, or in the event of an
inconsistency between the provisions of the Lease and/or this Assignment, the
provisions of the Lease shall control and prevail.

 

ARTICLE 3 - REPRESENTATIONS

 

SECTION 3.01. Assignor, for itself and its legal representatives, successors and
assigns, covenants and represents to Assignee and Owner as follows: (i) Assignor
has full right, authority and power to assign the Lease to Assignee; (ii)
Assignor has not assigned, transferred, pledged or otherwise encumbered all or
any part of its right, title and interest in and to the Lease and/or the
Premises, and the Lease is free and clear of any liens and encumbrances made by
Assignor; (iii) except as otherwise specifically provided for in this Agreement,
to Assignor’s knowledge, Assignor is not on the date hereof in default under any
of the terms of the Lease, having performed all of the obligations imposed upon
Assignor thereunder, and as of the date hereof, the Lease is in full force and
effect and enforceable in accordance with its respective terms; (iv) except as
otherwise specifically provided for in this Agreement, Assignor has no knowledge
of any default in the performance and observance of any obligations contained in
the Lease, to be kept, observed and performed by Owner, or any condition, which
with the giving of notice or passage of time, or both, would constitute a
default under the Lease; (v) that it is a corporation duly organized and in good
standing; (vi) that it has all requisite authority to execute and to enter into
this Agreement and that the execution of this Agreement will not constitute a
violation of any law, agreement or other rule of governance; and (vii) that the
individual executing this Agreement on behalf of Assignor is so authorized.

 

SECTION 3.02.A. Assignee, for itself and its legal representatives, successors
and assigns, covenants and represents to Assignor and Owner as follows: (i) that
it has all requisite authority to execute and to enter into this Agreement and
that the execution of this Agreement will not constitute a violation of any
internal by-law, agreement or other rule of governance, (ii) that the individual
executing this Agreement on behalf of Assignee is so authorized; (iii) that the
Premises shall continue to be used for the use permitted under the Lease; and
(iv) Assignee has assumed all of the obligations of Assignor under the Lease.

 



 Page 2 of 4 

 

 

B. Assignee represents and warrants that Assignee is not now acting and shall
not in the future act, directly or indirectly, for or on behalf of any person,
group, entity or nation named by any Executive Order or the United States
Department of the Treasury as a terrorist, “Specially Designated and Blocked
Persons”, or other banned or blocked person, group, entity, nation or
transaction pursuant to any law, order, rule or regulation that is enforced or
administered by the Office of Foreign Asset Control (“OFAC”) of the United
States Department of the Treasury. Assignee further represents and warrants that
Assignee is not now engaged and shall not in the future be engaged, directly or
indirectly, in any dealings or transactions or otherwise be associated with such
person, group, entity or nation; and Assignee hereby agrees to defend, indemnify
and hold Owner harmless from and against any and all claims, losses, costs,
expenses, damages and liabilities (including, without limitation, attorneys’
fees) arising from or related to any breach of the foregoing representations.

 

ARTICLE 4 – SECURITY DEPOSIT

 

SECTION 4.01. Assignee acknowledges and agrees regarding the Security Deposit as
follows: (i) Assignee shall furnish Owner with cash or a letter of credit in the
amount of Three Hundred Ninety Thousand, Eight Hundred Twenty-Five ($390,825.00)
in accordance with Article 27 of the Lease, and (ii) Section 27D of Article 27
of the Lease regarding the reduction of the Security Deposit is hereby deleted
in its entirety.

 

ARTICLE 5 - MISCELLANEOUS

 

SECTION 5.01. Assignor agrees to reimburse Owner for its legal costs and
expenses in connection with preparing this Agreement in the amount of One
Thousand, Two Hundred Fifty and 00/100 ($1,250.00) Dollars. Such payment shall
be made directly to Owner’s attorney simultaneously with the execution and
delivery of this Agreement.

 

SECTION 5.02. All other terms, covenants and conditions of the Lease and all
exhibits and schedules thereto shall remain in full force and effect, are hereby
ratified, confirmed and incorporated herein by reference as though set forth
fully herein at length.

 

SECTION 5.03. This Agreement may be executed in counterparts, which when taken
together shall be construed as a complete agreement.

 

[Signature page(s) follow]

 

 Page 3 of 4 

 

 

IN WITNESS WHEREOF, duly authorized representatives of the parties hereto have
executed this Agreement as of the day and year first above written.

 

  275 MADISON AVENUE RPW 1 LLC, (Owner)         By: /s/ Robert P. Weisz   Name:
Robert P. Weisz   Title: President         275 MADISON AVENUE RPW 2 LLC, (Owner)
        By: /s/ Robert P. Weisz   Name: Robert P. Weisz   Title: President      
  RELMADA THERAPEUTICS, INC., (Assignor)         By: /s/ Sergio Traversa   Name:
Sergio Traversa   Title: CEO         ACTINIUM PHARMACEUTICALS, INC., (Assignee)
        By: /s/ Steve O’Loughlin   Name: Steve O’Loughlin   Title: Principal
Financial Officer

 

 

Page 4 of 4

 

